Exhibit 10.63

SERVICE AGREEMENT

This agreement entered into by DVS KOREA CORPORATION, hereinafter referred to as
the "COMPANY," and Dong IL, hereinafter referred to as the "CONTRACTOR",
pursuant to the following Clauses:

In consideration of the covenants and conditions hereinafter set forth, Company
and Contractor agree as follows:

CLAUSES



I. SERVICES

The CONTRACTOR covenants and agrees to contract, exclusively with the COMPANY,
for the service and/or manufacture of electronic components and related works.
The CONTRACTOR guarantees that the service and/or manufacture of such products
shall be carried out in strict compliance with instructions and specifications
of the COMPANY. Such products shall under no circumstances be sold to the third
party by the CONTRACTOR.

II. SERVICE ORDER

The CONTRACTOR shall assemble or manufacture of Computer accessories and/or DVD
ROM Driver and Loader, hereinafter referred to as the "PRODUCTS," by utilizing
its own equipment and machinery. The raw materials shall be provided by the
COMPANY and are to be used exclusively in and for the works that is to be
carried by the CONTRACTOR for the COMPANY. The COMPANY shall notify the
CONTRACTOR, whenever possible, of its expected schedule of the PRODUCT,
specification, price, delivery, quantity, payment terms, and others, which
hereinafter referred to as the "SERVICE ORDER." The SERVICE ORDER shall become a
binding individual contact after five (5) working days from the notice or the
date of an acceptance notice by the CONTRACTOR, whichever is earlier. If the
SERVICE ORDER can not specify the delivery dates due to the various production
schedules, the COMPANY shall issue an individual delivery schedule notice to the
CONTRACTOR who shall later accept the notice for the SERVICE ORDER to become a
binding contract.

III. PAYMENT FOR SERVICES

The COMPANY agrees to pay to the CONTRACTOR for the works done or to be done the
service fees stipulated in the individual SERVICE ORDER, which are usually
determined in advance, based on the cost estimation or standard costs presented
by the CONTRACTOR. The COMPANY shall bear the corresponding shipping charges,
freight cartage and insurance to such places and destinations as the COMPANY may
determine, which shall be included in the service fee stated foregoing.

IV. DELIVERY OF RAW MATERIALS, TOOL, AND SPARE PARTS

The CONTRACTOR may assemble or manufacture the PRODUCT with raw materials,
tools, and spare parts which have been provided or with henceforth shall be
provided by the COMPANY in accordance with the SERVICE ORDER. The CONTRACTOR
shall verify the quantity, defect, and/or any deficiencies upon receiving such
materials and parts without delay and shall notify the COMPANY of the receipt in
writing. The CONTRACTOR shall account for those materials and parts as the
exclusive property of the COMPANY in all its accounting purpose. The CONTRACTOR
may not under any circumstances or for any reason sell, or in any other manner
dispose of, any of such materials and parts other than the purpose indicated in
this agreement and/ or SERVICE ORDER. The CONTRACTOR should return or dispose
the remaining inventory of such materials and parts upon consummation of the
service in strict compliance with instructions of the COMPANY. The CONTRACTOR
shall be assured that such materials and parts be maintained with due cares at
all time and be ultimately responsible for in any manner deficiencies, theft, or
losses during in its possession. Such materials and parts shall be immediately
returned to the COMPANY whenever requested for any reason. The CONTACTOR shall
immediately notify the COMPANY of any possibility or occurrences that may
influence on the ownership or such materials and parts in the events of
bankruptcy, claims, demands, labor dispute, and/or any and all similar actions.
The CONTRACTOR, at the same time and by all means, shall separate such materials
and parts owned by the COMPANY from its own to be harmless by such actions. The
CONTRACTOR may manufacture or acquire tools and spare parts at its expenses when
agreed by the COMPANY. Such expenses may be reimbursed by adjusting the service
fee within a certain period of time. The ownership of such tools and spare parts
shall be transferred to the COMPANY to the extent of costs or expenses
reimbursed. Such tools and spare parts shall not be in any manner used for
purpose other than carrying out this agreement.

V. INSURANCE

The CONTRACTOR shall at all times during this agreement, at its expenses, keep
in full force and effect the property insurance to cover the maximum carrying
amount of property of the Company's property in its possession. Such insurance
policy shall name the COMPANY as loss payees.

VI. ASSEMBLY LOSS

The parties shall mutually agree the normal material loss to be incurred in
performing the work hereby contracted after the first 3 month of contract
period. The material losses have been incurred before such an agreement shall be
subject to the separate negotiation. The CONTRACTOR shall be responsible for the
excessive losses than agreed hereinabove.

VII. DELIVERY AND INSPECTION

The CONTRACTOR shall deliver products covered by this agreement and SERVICE
ORDER to such places and destinations as the COMPANY may determine, along with
commercial invoices, the certificate of inspection, and/or other documents
required by the COMPANY. In the event of delay on delivery, the CONTRACTOR shall
pay to the COMPANY a late charge equal to .3% (3/1,000) per day of the
individual SERVICE ORDER amount plus, but not limited to, the material costs and
other incidental costs. The COMPANY shall issue a receipt upon receiving the
products and shall subsequently conduct inspections in accordance with the
quality assurance agreement herein attached. The SERVICE ORDER shall be
consummated at the time the COMPANY notify the CONTRACTOR of the passing result
of the inspection, not the time of delivery. The product failed by the quality
test or inspection shall be treated in accordance with the quality assurance
agreement herein attached.

VIII. PAYMENT TERM

The COMPANY shall, in the absence of separate agreement, pay to the CONTRACTOR
for the products passed on the inspection or test hereinabove referred to at
least once a month in a regular basis within 60 days from the delivery of the
contracted products. The COMPANY may offset the payment with any receivables
that have been incurred in relation to the material purchases in lieu of the
CONTRACTOR

IX. QUALITY ASSURANCE AND INSPECTION

The quality assurance agreement herein attached shall govern all inspection or
test contemplated in this agreement. The CONTRACTOR shall attach work flow
charts and all other quality control documents to the quality assurance
agreement.

X. AFTER SERVICE

The COMPANY may request the CONTRACTOR for a separate after service agreement at
all times at its sole discretion. The CONTRACTOR must comply in the event of
such a request.

XI. ENVIRONMENTAL LAWS

The CONTRACTOR shall not violate any environmental laws or regulations in
performing the work herein contracted. The CONTRACTOR shall not use or cause any
hazardous materials, air pollution, and/or contamination in performing the work
and in the course of delivery. The CONTRACTOR shall also strictly adhere to all
governing environmental laws and regulations in all aspects of service.

XII. REMEDY ON DEFACTS

The CONTRACTOR shall be responsible for any direct and actual damages or
detriments to the COMPANY that have been incurred or to be incurred by its
failure to maintain quality assurance, notwithstanding the defects or problems
were found even after inspection with passing results, in accordance with the
quality assurance agreement herein attached.

XIII. INFRINGEMENT ON INTELLECTUAL PROPERTIES



 1. The CONTRACTOR shall not at any time or in any manner use the intellectual
    properties owned by the COMPANY, including, but not limited to, patents,
    copy rights, ideas, trade marks and/or other property rights, other than the
    purpose of executing this agreement.
 2. The CONTRACTOR shall not infringe any intellectual properties held by any
    third party in the performance of service under this agreement.
 3. The CONTRACTOR shall immediately notify the COMPANY of any possibility or
    actual events that indicate the dispute in infringement of the intellectual
    properties held by the third parties. In the event of such disputes, the
    CONTRACTOR shall defend at its own risk and expenses. The CONTRACTOR shall
    also indemnify and hold the COMPANY harmless from all claims, losses, and
    expenses. Nonetheless, in the event that such disputes are related with the
    intellectual properties owned by the COMPANY, the CONTRACTOR shall fully
    cooperate with the COMPANY in all aspects of legal proceedings and/or
    arbitration process.
 4. The CONTRACTOR shall, if any, be responsible for the direct and actual
    damages to the COMPANY that are caused by such disputes aforementioned on 1,
    2, and 3.

XIV. CONFIDENTIALITY

The parties recognize and acknowledge that any confidential information,
including drawings, processes, and other business secrets of every kind and
character, of the other party that was obtained in the course of business shall
not be disclosed, divulged, or communicated to the third parties without a
written approval or permission, during and/or following the execution of this
agreement.

XV. ASSISTANCE AND COOPERATION

The COMPANY may provide the CONTRACTOR with assistance and advice in management,
technologies, know-how, production management, and quality control whenever
deemed necessary. The COMPANY may visit at any time the Contractor's facility
for the supervision of all scopes of requirement. The CONTRACTOR shall fully
cooperate with the COMPANY whenever requested.

XVI. REPORTING REQUIREMENT AND COOPERATION

The COMPANY may request the CONTRACTOR for the reports on production,
management, and quality and inventory control, whenever deemed necessary, to the
extent of the performance of service under this agreement. The COMPANY may also
inspect on the operation of the Contractor's facility, including scheduling of
production, the establishment and maintenance of production, quality and
inventory control at all times at its discretion. The CONTRACTOR shall fully
cooperate with the COMPANY without limitation whenever requested for such
reports.

XVII. PROHIBITION OF SUBCONTRACT OR ASSIGNMENT

The CONTRACTOR shall not enter into a subcontract or an assignment contract with
the third parties for the products and the service herewith this agreement
without a written form of approval by the COMPANY. The CONTRACTOR shall also not
transfer or entrust any receivables or payables associated with this agreement
to the third parties or provide the third parties with such receivables as any
form of collateral, without a written consent by the COMPANY. In the event that
such a subcontract is to be made with the Company's consent, the CONTRACTOR
shall be jointly responsible for any obligation that the third party
subcontractor be assumed to the COMPANY.

XVIII. RESTRICTION ON OTHER ACTIVITIES

Without a written consent by the COMPANY, the CONTRACTOR shall not assemble or
manufacture the products with the Company's specification in excess of the
quantity in SERVICE ORDER and shall under no circumstances use, sell, or export
such products and defect products to the third parties. The CONTRACTOR shall
also not let the third parties do such activities on purpose.

IXX. TERM

This agreement shall commence upon signing by both parties and shall expire
on______ . The term shall be automatically extended by a full year in the
absence of the termination notice by any parties on or before three (3) month
prior to the expiration date set forth above. Nonetheless, the maximum of two
(2) automatic extensions shall be granted and this agreement shall be terminated
thereafter.

XX. TERMINATION

A party may terminate in part of or whole agreement herein without further
obligation in the case that one or more of the followings have been occurred or
could be occurred to the other contracting party.
 A. The other party does not provide any remedy for breach or threatened breach
    of any covenant of this agreement within thirty (30) days from the date of
    remedy request by the party noticed of such a breach.
 B. A party reasonably assure that the other party is no longer able to carry
    out this agreement due to bankruptcy, substantial demands or legal disputes,
    foreclosures, and any other similar proceedings against the other party
 C. The other party initiates a liquidation process, sells its substantial
    portion of properties or business, and/or merges into the third party.

Any party with the events or incidents set forth above, either directly or
indirectly, shall immediately notify the other party of the possible cause in
the termination of this agreement. Any party that has been terminated, either in
part or whole, in accordance with the above sub-clause 1, shall immediately pay
off any remaining indebtedness to the other party, regardless of payment term.
In the event of termination hereby enforced with this clause, either in part or
whole, the CONTRACTOR shall immediately return all materials, tools, and spare
parts, which have been provided in accordance with the aforementioned clause IV,
to the COMPANY.

XXI. REPARATION FOR DAMAGES

A party that causes in any damages, either actual or constructive, by failing to
substantially perform any covenant, term or condition of this agreement shall
compensate all direct and actual damages to the other party.

XXII. INDEMNITY

The CONTRACTOR agrees to indemnify, defend, and hold the COMPANY harmless for
any and all action, cause of action, claims, demands, cost, liabilities,
expenses and damages, including attorney's fees, arising out of, or in
connection with the product assembled or manufactured by the CONTRACTOR and/or
injury, death, or property damage in the course of executing this agreement.
Nonetheless, the CONTRACTOR shall not be obligated to indemnify the COMPANY in
the event that such damages have been incurred due to the substantial or willful
default by the COMPANY.

XXIII. REPORTING REQUIREMENT

The CONTRACTOR shall provide the COMPANY with the following reports at the time
of this agreement and at any time requested by the COMPANY.



 A. A copy of business facts with the form provided by the COMPANY.
 B. Two copies of the structure of quality assurance program.
 C. A copy of Financial Statements.
 D. A copy of the tax clearance certificate.
 E. A copy of the articles of incorporation.
 F. A copy of business license.
 G. A copy of registered corporate seal.
 H. Any other documents the COMPANY requests.

XXIV. MISCELLANEOUS

The CONTRACTOR covenants and agrees to comply with all existing laws and
regulations, including Labor laws, in the execution of this agreement. The
parties agree that this agreement is to be construed under the law of Republic
of Korea, and no changes will be valid except when made in writing by both
parties. Any controversy, claim or dispute arising out of or relating to this
agreement or the relationship, either during the existence f the relationship or
afterwards, between the parties hereto shall be litigated solely in the
municipal court in the Company's legal domicile.

HAVING READ THE ABOVE AGREEMENT,

the parties accepted, ratified and signed it on January 4, 2001.



"THE COMPANY"
DVS KOREA CORPORATION
 
Mr. Byung Hun Lee
President

"THE CONTRACTOR"
Dong IL
 
Ms. Young Ja Lee
President




--------------------------------------------------------------------------------


